Plaintiff has recovered a judgment for services rendered by her deceased husband as consultant to defendants, a copartnership of architects. The services were rendered in connection with the preparation and submission of plans to the United States government for a hospital proposed to be erected in connection with a group of buildings designed to house defective delinquents at Springfield, Mo. The contract for this work was made July 27, 1931. Appellant testified that the copartnership existed from that date to and including October, 1933. Much of the correspondence indicating decedent’s employment and services was had between him and the non-appealing defendant. This is disavowed by appellant. Defendants received compensation of $6,671.48 besides expenses. Plaintiff has recovered one-third thereof. Respondent’s testimony sustains the recovery. Appellant on July 6, 1933, wrote respondent a letter: “ Mr. Mills has just left me. I have had a talk with him about our affair in Washington. Personally I have just come back from Washington trying to settle our claim with the Department of Justice. Mr. Mills is going down again this week and I hope we will have some progress to report to you soon. Very truly yours, * * * Louis E. Jallade.” This is tantamount to an admission that decedent had an interest with defendant-appellant in the claim against the United States government. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Bliss, Schenck and Foster, JJ.